Title: To Thomas Jefferson from Nathaniel Macon, 2 September 1804
From: Macon, Nathaniel
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Buck Spring 2 Septr. 1804
               
               Our Elections are over, and at the next Congress N.C. will be unanimous on the Republican side; McFarland who last winter contested the seat of Purviance is elected; in the district where they live, was the only federal candidate in the State
               The claim of the heirs of Lord Granville has made a good deal of noise, but that now begins to abate, people seem to care very little about it at present,
               In this neighborhood crops are very sorry, in June too much rain, in July & August too little, Though the county will make enough for its own consumption I expect, In some neighborhoods they have tolerable crops.
               American politics scarcely ever mentioned, nearly all seem to be satisfied; The conduct of the belligerent nations on sea to our vessels is not quite so satisfactory; But neutrals will always in some degree be damaged by the powers at War—and the U.S will I hope for ever be neutral, The triffling injury is not to be compared, with the advantage of the neutral situation, and of peace; It is to be expected some of our merchants will venture in illicit trade, and these will make the most noise if they do not succeed
               I know full well that the executive is held responsible for appointments, and this may be a reason, for appointing members of Congress, but it is a truth, that people do not like to see so many appointments made from that body, I mention this, because it may be possible your other friends may not have done so, and because I believe you ought to be informed of it, You will I know place it to its true motive; I am Sir, with sincere esteem, yr. most obt sert
               
                  
                     Nathl Macon
                  
               
            